Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                   
                 The prior art taken alone or in combination neither discloses nor makes obvious the instant device of claim 1 as recited below.

Claim 1.A radio-frequency module comprising: 
a wiring board; 
at least one first component mounted on one main surface of the wiring board; 
a first sealing resin layer having a contact surface, a facing surface and side surfaces, the contact surface being in contact with the one main surface of the wiring board, the facing surface facing the contact surface, each of the side surfaces connecting an edge of the contact surface and an edge of the facing surface to each other, and the first sealing resin layer sealing the first component; and 
at least one connection terminal embedded in the first sealing resin layer,
wherein an opposite surface on a side opposite to a mounting surface of the first component is exposed from the facing surface of the first sealing resin layer,
one end of the connection terminal is connected to the one main surface of the wiring board, and another end of the connection terminal is exposed from the facing surface of the first sealing resin layer, and 
a surface roughness of the opposite surface of the first component is smaller than a surface roughness of the other end of the connection terminal, and 
a surface roughness of the facing surface of the first sealing resin layer is smaller than a surface roughness of the opposite surface of the first component.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814